 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
                                                      ***
 8
     EDWARD GARZA,                                           Case No. 2:18-cv-00995-GMN-PAL
 9
                                           Petitioner,                      ORDER
10          v.
11   BRIAN WILLIAMS, et al.,
12                                      Respondents.
13
            Petitioner has filed a motion to conduct discovery, specifically requesting the issuance of
14
     a subpoena to the Nye County Sheriff’s Office for the personnel files of employee David
15
     Boruchowitz. (ECF No. 24). Respondents shall file any opposition to the petitioner’s motion
16
     within twenty days of the entry of this order.
17
            IT IS SO ORDERED.
18

19                                 April
                         1 day of _________2019.
            DATED THIS ____
20

21                                                             GLORIA M. NAVARRO
                                                               UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                         1
